DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.

Drawings

The drawings were received on 9/9/2022.  These drawings are acceptable.

Claim Objections
Claim 25 is objected to because of the following informalities:   

Regarding Claim 25, the claim is object to because the claim ends with a parenthesis instead of a period.  Please amend for correctness.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16- 20 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 16 and 31, the recitation of “...sending from the water level sensor to the controller, an indication that the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor which open to a bottom wall of the water reservoir,” renders the claim unclear because the limitation is redundant and/or the sentence structure is not correct.  For example, if the reservoir is deemed empty when water is below openings on the bottom wall of the reservoir...then there is no need to recite that the reservoir is ‘empty.’  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - sending from the water level sensor to the controller, an indication that the water reservoir is empty; wherein the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor which open to a bottom wall of the water reservoir - - for clarity.

Regarding Claims 16 and 28, the recitation of “...a control system comprising an ice level sensor adapted to sense whether an ice storage bin is full of ice, a water level sensor adapted to sense a water level in the water reservoir, and a controller adapted to control the operation of the refrigeration system and the water system,” renders the claim unclear because it appears that the “control system” and the “controller” refer to the same structure. See at least fig 2 where the controller is part and parcel to the ice level sensor and where the controller also is part and parcel to components of the refrigeration and water system.  Thus, the scope of the claim is unclear.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a controller comprising an ice level sensor adapted to sense whether an ice storage bin is full of ice, a water level sensor adapted to sense a water level in the water reservoir, and [[a]] the controller is adapted to control the operation of the refrigeration system and the water system - - for clarity.

Regarding Claim 28, the recitation of “...sending from the water level sensor to the controller, an indication that the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor,” renders the claim unclear because the limitation is redundant and/or the sentence structure is not correct.  For example, if the reservoir is deemed empty when water is below openings on the bottom wall of the reservoir...then there is no need to recite that the reservoir is ‘empty.’  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - sending from the water level sensor to the controller, an indication that the water reservoir is empty; wherein the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor - - for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-20 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billman et al (US2002/0020177), Yoshida et al. (US2010/0101244), Kusumoto et al. (JP2000342453A) and Salvador et al. (US6432568) in view of Schnapper (DE4006567A1).

Regarding Claim 16, Billman discloses a method of controlling an icemaker [Title], the ice maker comprising
i) a refrigeration system comprising a compressor [20] and an ice formation device [16; 0015];
ii) a water system for supplying water to the ice formation device [16], the water system comprising a water reservoir [26] adapted to hold water to be formed into ice and a discharge valve [36] in fluid communication with the water reservoir [0015]; and
iii) a controller [40; 0016] comprising a water level sensor [at least the assembly of sensor 44, tube 46, fitting 48] adapted to sense a water level in the water reservoir [0016; 0018; 0020], and 
 the controller is adapted to control the operation of the refrigeration system and the water system [0016], the method comprising:
wherein the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting [48] of the water level sensor which open to a bottom wall of the water reservoir [26; 0016; 0017];
wherein the fitting comprises a base portion [48a] defining the plurality of openings [50; 0017; see fig 5], a connector [48c] for making a pneumatic connection to the fitting [48].  
Billman does not teach where the controller comprising an ice level sensor; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice;
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice;
sending from the water level sensor to the controller, an indication that the water reservoir is empty; 
receiving, by the controller, the indication from the water level sensor that the water reservoir is empty; 
whereas, Billman teaches where the controller [40] controls the discharge valve [36; 0018 but does not teach where the discharge valve is close based on the indication from the water level sensor that the water reservoir is empty;
where the fitting has a conically tapered portion between the base portion and the connector.
However, Yoshida teaches a method of operating an ice making machine [0001] having a controller [32] with an ice level sensor [TS; 0023]; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice [0023];
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice [0032-0034; fig 3]. Yoshida teaches that this arrangement provides an ice making machine that can efficiently produce ice [0008]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the controller comprises an ice level sensor; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice; causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice in view of the teachings of Yoshida in order to provide an ice making machine that can efficiently produce ice.
Also, Kusumoto teaches an electric water heater having a water level sensor [11] and a controller [40; 0015; 0024] that sends from the water level sensor to the controller, an indication that the water reservoir is empty [0032; 0033]; and receives, by the controller, the indication from the water level sensor that the water reservoir is empty [0032; 0033]. Kusumoto teaches that this arrangement accurately displays the amount of water in the storage container [0033]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to send from the water level sensor to the controller, an indication that the water reservoir is empty; receive, by the controller, the indication from the water level sensor that the water reservoir is empty in view of the teachings of Kusumoto in order to accurately display the amount of water in the storage container.
Additionally, Salvador teaches a water management system [fig 1] having where a discharge valve [46] is closed based on an indication from a water level sensor that a water reservoir is empty [18; col 4, lines 42-46] for the obvious advantage of having the system in a state whereby the storage container can be refilled with water.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the discharge valve is close based on the indication from the water level sensor that the water reservoir is empty in view of the teachings of Salvador in order to have the system in a state whereby the storage container can be refilled with water.
Lastly, Schnapper teaches a differential pressure liquid level measuring device [2] having a fitting [at least housing 3; 0001; 0003] where the fitting has a conically tapered portion between the base portion and the connector [Drawing I].  Schnapper teaches that this arrangement provides a measuring device that is simple and cost-effective to construct [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the fitting has a conically tapered portion between the base portion and the connector in view of the teachings of Schnapper in order to provide a measuring device that is simple and cost-effective to construct.


    PNG
    media_image1.png
    871
    1068
    media_image1.png
    Greyscale

Drawing I
Regarding Claim 17, Billman, as modified, teaches the invention of Claim 16 above and Billman teaches a water pump [32], wherein the discharge valve [36] and the water pump are in fluid communication [0015].

Regarding Claim 18, Billman, as modified, teaches the invention of Claim 17 above and Billman causes, by the controller [40], the water pump [32] to turn on to pump water from the water reservoir [26] through the discharge valve [32; 0015].

Regarding Claim 19, Billman, as modified, teaches the invention of Claim 16 above and Yoshida discloses the step of causing, by the controller, the compressor to turn off after receiving by the controller the indication from the ice level sensor that the ice storage bin is full [see figure 5, which indicates whether various components are off or on during a given operation, and indicates the compressor is off after the ice storage bin is full i.e. the end of the ice making operation].

Regarding Claim 20, Billman, as modified, teaches the invention of Claim 16 above and Yoshida teaches receiving, by the controller, an indication from the ice level sensor that the ice storage bin is not full of ice [0023; see step s22 in figure 4], and
causing, by the controller, the compressor to turn on to resume the making of ice [see step s1 at the bottom of figure 4].

Regarding Claim 22, Billman, as modified, teaches the invention of Claim 16 above and Billman teaches that the fitting [48] has a bottom edge in contact with the bottom wall of the water reservoir [26; 0018; fig 5].

Regarding Claim 23, Billman, as modified, teaches the invention of Claim 16 above and Billman teaches where the fitting has a bottom edge [by inspection at fig 5], each of the plurality of openings [50] opening through the bottom edge of the fitting and having a height extending from the bottom edge to a top end of the respective opening [by inspection at fig 5].

Regarding Claim 24, Billman, as modified, teaches the invention of Claim 23 above and Billman teaches where the fitting [48] is supported in the water reservoir with the bottom edge directly engaging a bottom wall of the water reservoir [by inspection at fig 5].

Regarding Claim 25, Billman, as modified, teaches the invention of 24 above and Billman teaches wherein each of the plurality of openings [50] is in unobstructed outward fluid communication with the water reservoir along an entirety of the height of the respective opening such that any water in the water reservoir at any location along the height of the opening can flow without obstruction into the opening [0017; fig 5].

Regarding Claim 26, Billman, as modified, teaches the invention of Claim 23 above and Billman teaches where the bottom wall includes a flat interior surface, the bottom edge of the fitting [48] is flush with the flat interior surface [by inspection at fig 5].

Regarding Claim 27, Billman, as modified, teaches the invention of Claim 26 above and Billman teaches the flat interior surface including a portion immediately outboard of the bottom edge of the fitting configured for direct contact with water in the water reservoir [26; by inspection at fig 5].

Regarding Claim 28, Billman discloses a method of controlling an icemaker [Title], the ice maker comprising
i) a refrigeration system comprising a compressor [20] and an ice formation device [16; 0015];
ii) a water system for supplying water to the ice formation device [16], the water system comprising a water reservoir [26] adapted to hold water to be formed into ice and a discharge valve [36] in fluid communication with the water reservoir [0015]; and
iii) a controller [40; 0016] comprising a water level sensor [at least the assembly of sensor 44, tube 46, fitting 48] adapted to sense a water level in the water reservoir [0016; 0018; 0020], and 
 the controller is adapted to control the operation of the refrigeration system and the water system [0016], the method comprising:
wherein the water reservoir is empty when the water level in the water reservoir is below a plurality of openings [50] in a fitting [48] of the water level sensor [0016; 0017];
the fitting having a bottom edge, each of the plurality of openings opening through the bottom edge of the fitting and having a height extending from the bottom edge to a top end of the respective opening, the fitting being supported in the water reservoir [26] with the bottom edge directly engaging a bottom wall of the water reservoir and each of the plurality of openings being in unobstructed outward fluid communication with the water reservoir along an entirety of the height of the respective opening such that any water in the water reservoir at any location along the height of the opening can flow without obstruction into the opening [0017; by inspection at fig 5];
wherein the fitting comprises a base portion [48a] defining the plurality of openings [50; 0017; see fig 5], a connector [48c] for making a pneumatic connection to the fitting [48]. 
Billman does not teach where the controller comprises an ice level sensor; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice;
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice;
sending from the water level sensor to the controller, an indication that the water reservoir is empty; 
receiving, by the controller, the indication from the water level sensor that the water reservoir is empty; 
whereas, Billman teaches where the controller [40] controls the discharge valve [36; 0018 but does not teach where the discharge valve is close based on the indication from the water level sensor that the water reservoir is empty;
where the fitting has a conically tapered portion between the base portion and the connector.
However, Yoshida teaches a method of operating an ice making machine [0001] having a controller [32] with an ice level sensor [TS; 0023]; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice [0023];
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice [0032-0034; fig 3]. Yoshida teaches that this arrangement provides an ice making machine that can efficiently produce ice [0008]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the controller comprises an ice level sensor; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice; causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice in view of the teachings of Yoshida in order to provide an ice making machine that can efficiently produce ice.
Also, Kusumoto teaches an electric water heater having a water level sensor [11] and a controller [40; 0015; 0024] that sends from the water level sensor to the controller, an indication that the water reservoir is empty [0032; 0033]; and receives, by the controller, the indication from the water level sensor that the water reservoir is empty [0032; 0033]. Kusumoto teaches that this arrangement accurately displays the amount of water in the storage container [0033]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to send from the water level sensor to the controller, an indication that the water reservoir is empty; receive, by the controller, the indication from the water level sensor that the water reservoir is empty in view of the teachings of Kusumoto in order to accurately display the amount of water in the storage container.
Additionally, Salvador teaches a water management system [fig 1] having where a discharge valve [46] is closed based on an indication from a water level sensor that a water reservoir is empty [18; col 4, lines 42-46] for the obvious advantage of having the system in a state whereby the storage container can be refilled with water.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the discharge valve is close based on the indication from the water level sensor that the water reservoir is empty in view of the teachings of Salvador in order to have the system in a state whereby the storage container can be refilled with water.
Lastly, Schnapper teaches a differential pressure liquid level measuring device [2] having a fitting [at least housing 3; 0001; 0003] where the fitting has a conically tapered portion between the base portion and the connector [Drawing I].  Schnapper teaches that this arrangement provides a measuring device that is simple and cost-effective to construct [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the fitting has a conically tapered portion between the base portion and the connector in view of the teachings of Schnapper in order to provide a measuring device that is simple and cost-effective to construct.

Regarding Claim 29, Billman, as modified, teaches the invention of Claim 28 above and Billman teaches where the bottom wall includes a flat interior surface, the bottom edge of the fitting [48] is flush with the flat interior surface [by inspection at fig 5].

Regarding Claim 30, Billman, as modified, teaches the invention of Claim 29 above and Billman teaches the flat interior surface including a portion immediately outboard of the bottom edge of the fitting configured for direct contact with water in the water reservoir [26; by inspection at fig 5].






Regarding Claim 31, Billman discloses a method of controlling an icemaker [Title], the ice maker comprising
i) a refrigeration system comprising a compressor [20] and an ice formation device [16; 0015];
ii) a water system for supplying water to the ice formation device [16], the water system comprising a water reservoir [26] adapted to hold water to be formed into ice and a discharge valve [36] in fluid communication with the water reservoir [0015]; and
iii) a controller [40; 0016] comprising a water level sensor [at least the assembly of sensor 44, tube 46, fitting 48] adapted to sense a water level in the water reservoir [0016; 0018; 0020], and 
 the controller is adapted to control the operation of the refrigeration system and the water system [0016], the method comprising:
wherein the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting [48] of the water level sensor which open to a bottom wall of the water reservoir [26; 0016; 0017];
the fitting having a bottom edge, each of the plurality of openings [50] opening through the bottom edge of the fitting, the bottom wall including a flat interior surface, the bottom edge of the fitting being flush with the flat interior surface, the flat interior surface including a portion immediately outboard of the bottom edge of the fitting configured for direct contact with water in the water reservoir [26; 0017; by inspection at fig 5];
wherein the fitting comprises a base portion [48a] defining the plurality of openings [50; 0017; see fig 5], a connector [48c] for making a pneumatic connection to the fitting [48].  
Billman does not teach where the controller comprises an ice level sensor; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice;
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice;
sending from the water level sensor to the controller, an indication that the water reservoir is empty; 
receiving, by the controller, the indication from the water level sensor that the water reservoir is empty; 
whereas, Billman teaches where the controller [40] controls the discharge valve [36; 0018 but does not teach where the discharge valve is close based on the indication from the water level sensor that the water reservoir is empty;
where the fitting has a conically tapered portion between the base portion and the connector.
However, Yoshida teaches a method of operating an ice making machine [0001] having a controller [32] with an ice level sensor [TS; 0023]; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice [0023];
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice [0032-0034; fig 3]. Yoshida teaches that this arrangement provides an ice making machine that can efficiently produce ice [0008]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the controller comprises an ice level sensor; receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice; causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the storage bin is full of ice in view of the teachings of Yoshida in order to provide an ice making machine that can efficiently produce ice.
Also, Kusumoto teaches an electric water heater having a water level sensor [11] and a controller [40; 0015; 0024] that sends from the water level sensor to the controller, an indication that the water reservoir is empty [0032; 0033]; and receives, by the controller, the indication from the water level sensor that the water reservoir is empty [0032; 0033]. Kusumoto teaches that this arrangement accurately displays the amount of water in the storage container [0033]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to send from the water level sensor to the controller, an indication that the water reservoir is empty; receive, by the controller, the indication from the water level sensor that the water reservoir is empty in view of the teachings of Kusumoto in order to accurately display the amount of water in the storage container.
Additionally, Salvador teaches a water management system [fig 1] having where a discharge valve [46] is closed based on an indication from a water level sensor that a water reservoir is empty [18; col 4, lines 42-46] for the obvious advantage of having the system in a state whereby the storage container can be refilled with water.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the discharge valve is close based on the indication from the water level sensor that the water reservoir is empty in view of the teachings of Salvador in order to have the system in a state whereby the storage container can be refilled with water.
Lastly, Schnapper teaches a differential pressure liquid level measuring device [2] having a fitting [at least housing 3; 0001; 0003] where the fitting has a conically tapered portion between the base portion and the connector [Drawing I].  Schnapper teaches that this arrangement provides a measuring device that is simple and cost-effective to construct [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Billman to have where the fitting has a conically tapered portion between the base portion and the connector in view of the teachings of Schnapper in order to provide a measuring device that is simple and cost-effective to construct.

Response to Arguments

Applicant’s arguments with respect to claim(s) 16, 28 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763